DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shudarek et al. (US 2009/0261939 A1) in view of Tsukada et al. (US 2019/0013136 A1) in further view of Eom et al. (US 2014/0077916 A1).
In regards to claim 1, Shudarek discloses, in figure 2, a core main body (10) comprising: an outer peripheral iron core (10); and at least three iron cores (15, 20, 25) disposed inside 5the outer peripheral iron core (10; Par 0047), wherein a radial inner end portion of each of the at least three iron cores (15, 20, 25) converges toward a center of the outer periphery iron core (Par 0047-0048), a gap (125) being magnetically couplable is 10formed between one iron core (15) of the at least three iron cores and another iron core adjacent to the one iron core (Par 0047-0048), and the radial inner end portions of the at least three iron cores are spaced apart from each other through the gap being magnetically couplable (Par 0047-0048), 15the outer peripheral iron core is configured with at least a first outer peripheral iron core block formed by stacking a plurality of magnetic plates (Par 0054), but does not disclose a second outer peripheral iron core block formed by stacking a plurality of magnetic plates.
However, Tsukada discloses, in figure 1, a second outer peripheral iron core block (20) formed by stacking a plurality of magnetic plates (Par 0035).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shudarek to incorporate the teachings of Tsukada by including a second outer peripheral iron core block formed by stacking a plurality of magnetic plates in order to prevent misalignment between the outer peripheral iron core portions due to vibration caused by magnetostriction or the like (Tsukada; Par 0004).
Shudarek and Tsukada does not disclose an 20intermediate plate disposed between the first outer peripheral iron core block and the second outer peripheral iron core block, and the intermediate plate includes an outer peripheral iron core corresponding portion corresponding 25to the outer peripheral iron core, a plurality of protruding sections protruding from an outer peripheral surface of the outer peripheral iron core, and engaging sections provided on the plurality of protruding sections.
However, Eom discloses, in figure 3, an 20intermediate plate (12, 16, 10) disposed between the first outer peripheral iron core block (10 as discussed in Shudarek) and the second outer peripheral iron core block (20 as discussed in Tsukada), and the intermediate plate (12, 16, 10) includes an outer peripheral iron core corresponding portion corresponding 25to the outer peripheral iron core (Par 0027-0029), a plurality of protruding sections (102) protruding from an outer peripheral surface of the outer peripheral iron core (Par 0022-0023), and engaging sections (terminal parts 102) provided on the plurality of protruding sections (102; Par 0022-0023).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shudarek and Tsukada to incorporate the teachings of Eom by including an 20intermediate plate disposed between the first outer peripheral iron core block and the second outer peripheral iron core block, and the intermediate plate includes an outer peripheral iron core corresponding portion corresponding 25to the outer peripheral iron core, a plurality of protruding sections protruding from an outer peripheral surface of the outer peripheral iron core, and engaging sections provided on the plurality of protruding sections in order to prevent rotation of the lower bobbin 11 while the plurality of antirotation ribs 115 is seated on the lower core 14 may be formed on the first plate 111 (Eom; Par 0044).
In regards to claim 2, Shudarek, Tsukada, and Eom disclose the core main body of claim 1. Shudarek further discloses, in figure 2, wherein the first outer peripheral iron core block (10) and the second outer peripheral iron core block (20 as discussed in Tsukada) are configured with a plurality of outer peripheral iron core portion blocks (Par 0054) and 35the intermediate plate (12, 16, 10 as discussed in Eom) is configured with a plurality of intermediate plate portions corresponding to the respective plurality of first outer peripheral- 18 - iron core portion blocks (10).
In regards to claim 3, Shudarek, Tsukada, and Eom disclose the core main body of claim 1. Eom further discloses, in figure 3, wherein the intermediate plate (12, 16, 10) further includes iron core corresponding portions (12, 16, 10; Par 0027-0029) corresponding to the at 5least three iron cores (15, 20, 25 as discussed in Shudarek).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shudarek and Tsukada to incorporate the teachings of Eom by including wherein the intermediate plate further includes iron core corresponding portions corresponding to the at 5least three iron cores in order to prevent rotation of the lower bobbin 11 while the plurality of antirotation ribs 115 is seated on the lower core 14 may be formed on the first plate 111 (Eom; Par 0044).
In regards to claim 4, Shudarek, Tsukada, and Eom disclose the core main body according to claim 1. Shudarek further discloses, in figure 12, a reactor (600) comprising: the core main body according to claim 1; a coil (40, 45, 50) mounted on each of the at least three iron cores (15, 20, 25; Par 0061); and 10a pedestal (610) attached to one end of the core main body (600; Par 0063). 
In regards to claim 6, Shudarek, Tsukada, and Eom disclose the reactor of claim 4. Shudarek further discloses, in figure 12, wherein the number of the at least three iron core coils (40, 45, 50) is a multiple of three (Par 0061).
In regards to claim 7, Shudarek, Tsukada, and Eom disclose the reactor of claim 4. Shudarek further discloses, in figure 12, wherein 20the number of the at least three iron core coils (40, 45, 50) is an even number being equal to or more than four (55, 60, 65; Par 0061).
In regards to claim 8, Shudarek discloses, in figure 6, a method of manufacturing a reactor (300) comprising steps of: stacking a plurality of magnetic plates (Fig. 7; 305) 25and forming a plurality of first outer peripheral iron core portion blocks (Par 0054), disposing each of the plurality of first outer peripheral iron core portion blocks (300) on each of the- 19 - plurality of intermediate plate portions (12, 16, 10 as taught in Eom) and forming a plurality of outer peripheral iron core portions including at least three iron cores (15, 20, 25; Par 0047-0048); mounting a coil (40, 45, 50, 55, 60, 65) on each of the at least 5three iron cores (15, 20, 25; See Fig. 6); assembling the plurality of outer peripheral iron core portions together and forming a core main body (600; Par 0063); and attaching a pedestal (Fig. 12; 610) to one end of the 10core main body (600) and securing the core main body and the pedestal to each other (Par 0063), but does not disclose stacking a plurality of magnetic plates and forming a plurality of second outer peripheral iron core portion blocks.
However, Tsukada discloses, in figure 1, stacking a plurality of magnetic plates and forming a plurality of second outer peripheral iron core portion blocks (20; Par 0035).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shudarek to incorporate the teachings of Tsukada by including stacking a plurality of magnetic plates and forming a plurality of second outer peripheral iron core portion blocks in order to in order to prevent misalignment between the outer peripheral iron core portions due to vibration caused by magnetostriction or the like (Tsukada; Par 0004).
Shudarek and Tsukada does not disclose 30preparing a plurality of intermediate plate portions corresponding to the respective plurality of first outer peripheral iron core portion blocks; disposing each of the plurality of intermediate plate portions on each of the plurality of 35first outer peripheral iron core portion blocks.
However, Eom discloses, in figure 3, preparing a plurality of intermediate plate portions (12, 16, 10) corresponding to the respective plurality of first outer peripheral iron core portion blocks (10 as discussed in Shudarek); disposing each of the plurality of intermediate plate portions (12, 16, 10) on each of the plurality of 35first outer peripheral iron core portion blocks (Par 0027-0029).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shudarek and Tsukada to incorporate the teachings of Eom by including 30preparing a plurality of intermediate plate portions corresponding to the respective plurality of first outer peripheral iron core portion blocks; disposing each of the plurality of intermediate plate portions on each of the plurality of 35first outer peripheral iron core portion blocks in order to prevent rotation of the lower bobbin 11 while the plurality of antirotation ribs 115 is seated on the lower core 14 may be formed on the first plate 111 (Eom; Par 0044).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX W LAM/               Examiner, Art Unit 2842    
/LINCOLN D DONOVAN/               Supervisory Patent Examiner, Art Unit 2842